Name: Commission Regulation (EC) No 796/95 of 7 April 1995 amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector
 Type: Regulation
 Subject Matter: accounting;  cooperation policy;  plant product;  agricultural policy;  marketing
 Date Published: nan

 Avis juridique important|31995R0796Commission Regulation (EC) No 796/95 of 7 April 1995 amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector Official Journal L 080 , 08/04/1995 P. 0017 - 0018COMMISSION REGULATION (EC) No 796/95 of 7 April 1995 amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 12 (8) and 14 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1858/93 (5), as last amended by Regulation (EC) No 705/94 (6), laid down detailed rules for the application of the system of compensatory aid for loss of income from the marketing of bananas; Whereas, with effect from 1 February 1995, Article 13 (2) of Regulation (EEC) No 3813/92 amended the value in ecus of certain prices and amounts in order to neutralize the effects of the abolition of the correcting factor of 1,207509 applicable to the conversion rates used for agriculture until 31 January 1995; whereas the new values in ecus of the prices and amounts in question were established with effect from 1 February 1995 in accordance with the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (7), as last amended by Regulation (EC) No 157/95 (8); Whereas, to avoid confusion and to facilitate the applicaton of the system of compensatory aid for loss of income from marketing, the value in ecus of the flat-rate reference income fixed in Article 2 (2) of Regulation (EEC) No 1858/93 should be replaced with effect from the start of the marketing period which covers the months of March and April 1995; Whereas Regulation (EEC) No 1858/93 contains a number of transitional provisions for the implementation of the system which are no longer applicable; whereas for the sake of clarity they should be repealed; whereas, in the light of experience, the time limits for the submission of applications for advances and for payment of the balance of the aid should be extended; Whereas, in the interests of good management, provision should be made for the entry into force of this Regulation without delay; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1858/93 is amended as follows: 1. In Article 1, the second paragraph is deleted. 2. Article 2 (2) is replaced by the following: '2. The flat-rate reference income shall be ECU 59,29/100 kg net weight of green bananas ex-packing shed.` 3. Article 6 is deleted. 4. Article 7 (2) is replaced by the following: '2. Applications shall be submitted: (a) in the case of advances, at the latest on 20 March, 20 May, 20 July, 20 September and 20 November for bananas actually marketed during the two month period preceding the month of application; (b) in the case of payment of the balance of the aid, at the latest on 31 January of the year following that in respect of which the aid is applied for. The balance shall comprise: - the aid for bananas marketed during November and December, - and, where applicable, the adjustment to the amounts paid for bananas marketed during the periods referred to in (a), on the basis of the definitive amount of aid.` 5. The second paragraph of Article 8 is deleted. 6. Article 9 is replaced by the following: 'Article 9 1. Where, the quantities laid down for each region in Article 12 (2) of Regulation (EEC) No 404/93 are exceeded, the aid shall be granted for all the quantities applied for, up to a total quantity of 854 000 tonnes net weight. 2. If the total quantity actually marketed exceeds 854 000 tonnes, the quantities marketed giving entitlement to the aid shall be reduced for each producer region concerned in proportion to the overrun of the quantity fixed for that region. The Commision shall fix the reduction percentages applicable for each region and shall inform the Members States thereof. Where the second subparagraph is applied, the competent authorities shall apply the uniform reduction percentage to the quantities indicated in each aid application.` 7. Article 11 is replaced by the following: 'Article 11 The rate applicable for conversion of the amount of advances and aid into national currency shall be the agricultural conversion rate in force on the first day of each of the marketing periods referred to in Article 7 (2).` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, point 2 of Article 1 shall apply from 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission